This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, HOLIFIELD, and MYERS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Charles T. BRIGGS
    Information Technology Chief Petty Officer (E-7), U.S. Navy
                           Appellant

                             No. 202100093

                        _________________________

                           Decided: 26 July 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Hayes D. Larson

 Sentence adjudged 8 December 2020 by a general court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-4 and
 confinement for 31 months.

                           For Appellant:
                 Commander Michael Maffei, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Briggs, NMCCA No. 202100093
                               Opinion of the Court

PER CURIAM:
   Appellant was convicted, pursuant to his pleas, of false official statements
and unauthorized distribution of classified information obtained from a gov-
ernment computer, in violation of Articles 107 and 121, Uniform Code of Mili-
tary Justice [UCMJ]. 1
    In his sole assignment of error, he asserts the Entry of Judgment fails to
accurately reflect his pleas. The Government concedes the apparent scrivener’s
error. Although we find no prejudice, Appellant is entitled to have court-mar-
tial records that correctly reflect the content of his proceeding. 2 In accordance
with Rule for Courts-Martial 1111(c)(2), we modify the Entry of Judgment and
direct that it be included in the record.
    We have determined that the findings and sentence as reflected in the mod-
ified Entry of Judgment are correct in law and fact and that no error materially
prejudicial to Appellant’s substantial rights occurred. 3 The findings and sen-
tence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   10 U.S.C. §§ 907, 921.
   2   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).
   3   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2
UNITED STATES                                     NMCCA NO. 202100093

       v.                                                ENTRY
                                                          OF
Charles T. BRIGGS                                      JUDGMENT
Information Technology Chief Petty
Officer (E-7)                                      As Modified on Appeal
U.S. Navy
                     Accused                            26 July 2022



   On 8 December 2020, the Accused was tried at Naval Station Norfolk, Virginia, by
a general court-martial, consisting of a military judge sitting alone. Military Judge
Hayes D. Larson presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 123, Uniform Code of Military Justice,
              10 U.S.C. § 923.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Unauthorized distribution of classified information
                       obtained from a government computer on or about 9
                       January 2019.
                       Plea: Guilty.
                       Finding: Guilty.

Charge II:    Violation of Article 107, Uniform Code of Military Justice,
              10 U.S.C. § 907.
              Plea: Guilty.
              Finding: Guilty.

   Specification 1: False official statement on or about 20 April 2018.
                United States v. Briggs, NMCCA No. 202100093
                         Modified Entry of Judgment

                    Plea: Guilty.
                    Finding: Guilty.

   Specification 2: False official statement on or about 6 September 2018.
                    Plea: Guilty.
                    Finding: Guilty.

   Specification 3: False official statement on or about 9 November 2018.
                    Plea: Guilty.
                    Finding: Guilty.

Charge III: Violation of Article 92, Uniform Code of Military Justice,
            10 U.S.C. § 892.
            Plea: Not Guilty.
            Finding: Dismissed.

   Specification 1: Violation of a lawful general order between on or
                    about 26 November 2018 and on or about 27 December
                    2018.
                    Plea: Not Guilty.
                    Finding: Dismissed.

   Specification 2: Violation of a lawful general order between on or
                    about May 2017 and on or about 25 January 2019.
                    Plea: Not Guilty.
                    Finding: Dismissed.

Charge IV: Violation of Article 131B, Uniform Code of Military Justice,
           10 U.S.C. § 931B.
            Plea: Not Guilty.
            Finding: Dismissed.

   Specification:   Obstruction of justice between on or about 25 January
                    2019 and on or about 5 February 2019.
                    Plea: Not Guilty.
                    Finding: Dismissed.

Charge V:   Violation of Article 134, Uniform Code of Military Justice,
            10 U.S.C. § 934.
            Plea: Not Guilty.
            Finding: Dismissed.



                                       2
                  United States v. Briggs, NMCCA No. 202100093
                           Modified Entry of Judgment

   Specification 1: Communication of national defense information on
                    divers occasions between on or about October 2018
                    and on or about January 2019.
                      Plea: Not Guilty.
                      Finding: Dismissed.

   Specification 2: Possession of child pornography on or about July 2018.
                      Plea: Not Guilty.
                      Finding: Dismissed.

Charge VI: Violation of Article 80, Uniform Code of Military Justice,
           10 U.S.C. § 880.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification:     Attempted viewing of child pornography on divers
                      occasions between in or about June 2018 and in or
                      about December 2018.
                      Plea: Not Guilty.
                      Finding: Dismissed.

                                   SENTENCE

   On 8 December 2020, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-4.
      Confinement for a total of 31 months, as follows:
          For the Specification of Charge I:
             confinement for 18 months.
          For Specification 1 of Charge II:
             confinement for three months.
          For Specification 2 of Charge II:
             confinement for four months.
          For Specification 3 of Charge II:
             confinement for six months.
          The terms of confinement will run consecutively.
   The Accused has served 480 days pretrial confinement and shall be credited with
480 days of confinement already served, to be deducted from the adjudged sentence to
confinement.

                                          3
United States v. Briggs, NMCCA No. 202100093
         Modified Entry of Judgment

            FOR THE COURT:




            S. TAYLOR JOHNSTON
            Interim Clerk of Court




                     4